Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 28, 2022

                                       No. 04-22-00493-CR

                                     Daniel Antonio Chavez,
                                            Appellant

                                                 v.

                                        The State of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 22-1111-CR-C
                         Honorable William D. Old III, Judge Presiding


                                          ORDER

        Appellant’s attorney filed a brief pursuant to Anders v. California, 368 U.S. 738 (1967),
in which he asserts there are no meritorious issues to raise on appeal. On November 2, 2022, this
court issued an order advising appellant of his right to request the appellate record and to file a
pro se brief within forty-five (45) days. On November 28, 2019, appellant filed a motion
requesting access to the appellate record. See Kelly v. State, 436 S.W.3d 313. 320-21 (Tex. Crim.
App. 2014).

        Appellant’s motion to access the record is GRANTED. It is ORDERED that the clerk of
this court shall prepare and send a full and complete duplicate copy of the clerk’s record and the
reporter’s record for trial court cause number 22-1111-CR-C to appellant at his current address:
Torres Unit, TDCJ #02408583, 125 Private Road 4303, Hondo, Texas 78861.

        If, after reviewing the record, appellant desires to file a pro se brief, he must do no later
than January 12, 2023. If the appellant files a pro se brief, the State may file a responsive brief
no later than thirty (30) days after the date the appellant’s pro se brief is filed in this court.


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court